Citation Nr: 1021759	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's discharge from service under other than 
honorable conditions is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1975 to 
September 1980 (although he was AWOL from December 31, 1978 
to January 3, 1979 and from February 6, 1979 until July 15, 
1980).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.


FINDINGS OF FACT

1.  The Veteran went absent without official leave (AWOL) for 
more than 180 consecutive days.

2.  Prior to going AWOL, the length and character of the 
Veteran's service was of such quality and length that it is 
characterized as honest, faithful and meritorious and of 
benefit to the Nation.

3.  Compelling circumstances were present at the time the 
Veteran began his prolonged unauthorized absence.


CONCLUSION OF LAW

The Veteran's character of discharge is not a bar to VA 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12 (2009)







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was discharged from service under other than 
honorable conditions after having been AWOL for more than 180 
days.  

Regulations generally provide that pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C. 101(2); 38 C.F.R. § 3.12.  A 
discharge or release because of one of the offenses specified 
below is considered to have been issued under dishonorable 
conditions.  These are:

(1)  Acceptance of an undesirable discharge to escape 
trail by general court-martial;
        (2)  Mutiny or spying;
        (3)  An offense involving moral turpitude.
        (4)  Willful and persistent misconduct;
        (5)  Homosexual acts.

A discharge or release from service under one of the 
conditions specified below is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.
    (1)  As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities.
    (2)  By reason of the sentence of a general court-
martial.
    (3)  Resignation by an officer for the good of the 
service.
    (4)  As a deserter.
    (5)  As an alien during a period of hostilities, where it 
is affirmatively shown that the former service member 
requested his or her release.
    (6)  By reason of a discharge under other than honorable 
conditions issued as a result of being AWOL for a continuous 
period of at least 180 days.  However, this bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence; 
and the regulations provide that the following factors will 
be considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

    (i)  Length and character of service exclusive of the 
period of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.

    (ii)  Reasons for going AWOL.  Reasons which are entitled 
to be given consideration when offered by the claimant 
include family emergencies or obligations, or similar types 
of obligations or duties owed to third parties.  The reasons 
for going AWOL should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.

The Veteran acknowledges that he was given a discharge under 
other than honorable conditions.  However, he contends that 
this should not serve as a bar to VA benefits, because he 
believes that there were compelling circumstances that led to 
his going AWOL for a period that exceeded 180 days.

The Veteran joined the Navy in 1975 and was discharged from 
service under other than honorable conditions in 1980 after 
having gone AWOL for approximately 18 months.  The Veteran 
contends that three traumatic events occurred during service 
which provided a compelling reason for his going AWOL and he 
therefore should not be barred from VA benefits based on the 
character of his discharge.

The three events that the Veteran has reported are a fire on 
board his ship, U.S.S. Independence, in approximately July 
1977, being sexually assaulted approximately 10 days after 
the fire; and witnessing the murder of a fellow sailor/friend 
in January 1978.

The evidentiary timeline, as constructed from various 
statements, military personnel records, and service treatment 
records, appears as follows: the Veteran was assigned to the 
U.S.S. Independence in late 1976 while the ship was dry-
docked.  The ship left on a voyage at sea at some point in 
the spring of 1977.  The Veteran reported that a fire broke 
out near a munitions room in late July 1977 and the ship's 
crew was ordered to general quarters.  The Veteran recalled 
being terrified that the ship was going to blow up as the 
fire began near the ship's magazine.  

The deck logs from the U.S.S. Independence confirm that on 
July 27, 1977, while on a trip from Greece to Italy, there 
was a fire in a compartment at 1618 hours.  Additionally, on 
August 9, 1977, a class "C" fire began at 0956 hours.  
There was no indication of the magnitude of either fire, but 
both were contained quickly.  However, in determining whether 
compelling circumstances existed, it is the perspective of 
the Veteran; as such, the size of the fire in not as 
important as the impact it had on the Veteran.

The Veteran testified that approximately 10 days after the 
fire, while still at sea, he was attacked by at least two 
sailors who allegedly threw a blanket over him, tied a belt 
around him, dragged him into a room, and reportedly raped him 
multiple times.  However, the Veteran indicated that he did 
not tell anyone about this incident for nearly 30 years, 
until he confided in his representative in approximately 
April 2007, explaining that he feared retribution against him 
if people thought he was a homosexual.

Following that incident, the Veteran testified that he began 
having problems being on the ship.  It is noted that the 
Veteran's enlisted performance ratings generally declined on 
ratings done on July 31, 1977 from ratings that were assigned 
in July 1976.  

The Veteran sought psychiatric treatment in September 6, 1977 
where he was noted to be having difficulty coping with sea 
duty.  The medical officer stated that the Veteran voiced a 
number of disjointed symptoms, all which pointed to his 
difficulty handling sea duty; and the Veteran requested to 
leave the service, or at least be transferred off sea duty.  
The medical officer found the Veteran to be a bit 
manipulative and histrionic, and diagnosed him with an 
immature personality with mild to moderate situational 
anxiety.  The medical officer concluded that the Veteran 
should return to CONUS with the ship, then be reevaluated and 
considered for administrative separation (although there is 
no record that such a reevaluation ever took place)

The Veteran's enlisted performance ratings generally declined 
again from what was assigned in July 1977 when he was next 
evaluated on September 14, 1977; and he was also punished 
that day for possession of hashish.  The Veteran sought 
additional psychiatric treatment later in September 1977, 
indicating that he could not take it anymore.  It was noted 
that the Veteran was also speaking to the chaplain and master 
chief.

In October 1977, the Veteran's ship returned to the United 
States where repairs were made for approximately 14 months.  
In January 1978, the Veteran's friend, and fellow sailor, was 
murdered near the base, and the Veteran has reported holding 
his friend as he died.  The Veteran's enlisted performance 
ratings did improve in April 1978, which he believes was the 
result of his being better able to cope with his problems 
while on land.

After being on land for more than a year, the Veteran 
reported that he was assigned to a 10 day cruise on the 
U.S.S. Independence in December 1978; and he explained that 
the very thought of going back to sea triggered memories of 
the alleged sexual assault that were so horrific that his 
initial reaction was to go AWOL rather than go to sea again.  
The Veteran testified that after being AWOL for 4 days he was 
able to overcome his fears, and he was able to return to the 
ship in time to participate in the training cruise.  However, 
the Veteran asserts that even the brief cruise was terrifying 
to him, and in January 1979 he wrote a letter to his family 
pleading for their help in getting him out of the Navy.  

The Veteran testified that after returning from the 10 day 
cruise, he was told that he was going to be sent on an even 
longer voyage to sea, which he reports triggered a wave of 
psychiatric symptoms and made him decide to go AWOL for a 
second time from February 6, 1979 until July 15, 1980 (when 
he was arrested and turned over to the military).

Personnel records indicate that the Veteran was referred for 
a special court-martial on August 5, 1980; and, therefore, 
the provisions of 38 C.F.R. § 3.12(d) are not applicable in 
this case, as there is no indication that the Veteran was 
ever scheduled for a general court martial.  

The Board took note of the Veteran's allegations and remanded 
his claim in February 2009 to obtain a medical opinion of 
record.  The examiner reviewed the Veteran's claims file and 
considered the Veteran's account of why he went AWOL.  The 
examiner concluded that the Veteran's behavior in 1977-78 
appeared to be consistent with a person who was a victim of 
sexual assault.  He then concluded that it was most likely 
that the Veteran's history of military sexual trauma, in 
conjunction with the ship fire and the murder of his friend 
resulted in the Veteran experiencing a psychiatric reaction 
which culminated in the Veteran's perception of compelling 
circumstances that warranted his prolonged absence.

The Veteran also presented a private psychiatric report from 
October 2008 in which it was concluded that the Veteran's 
psychiatric symptoms that were triggered by the sexual 
assault significantly contributed to the Veteran's decision 
to go AWOL, as his symptoms were likely intensified by the 
external cue of experiencing the 10 day cruise, as well as 
internal cues associated with the impending 6 month cruise.

It is undisputed that the Veteran was AWOL for a period of 
more than 180 days and he was discharged under other than 
honorable conditions.  As a result, he is ineligible for VA 
benefits, unless it is shown that there were compelling 
circumstances to justify his decision to go AWOL.

As noted above, a determination of compelling circumstances 
requires consideration of the length and character of service 
before going AWOL, and the reasons for going AWOL.

The first issue to be addressed is the length and character 
of the Veteran's service.  Service personnel records reveal 
that the Veteran consistently received high performance 
evaluations, as his ratings never dropped below 3.0 and were 
consistently much higher, including four 3.6s and one 3.4 at 
his last evaluation in January 1978.  The Veteran was dropped 
from nuclear power school on account of alcohol, but he 
successfully underwent rehabilitation; and, in December 1976, 
the Veteran was highly recommended for submarine duty based 
on his demonstrated maturity and continued success in the 
Navy's alcohol recovery program.  In January 1978 it was 
written that the Veteran had improved dramatically during 
this marking period in all phases of his job.  The Veteran 
had come out of his shell and begun to exert himself as a 
petty officer.  The Veteran did have one Article 15 for 
possession of hashish in August 1977, but this occurred 
immediately after the fire which the Veteran reported had 
traumatized him, and given his service after that incident, 
the Board concludes that the Veteran's service prior to going 
AWOL was honest, faithful and meritorious and of benefit to 
the Nation.

The next consideration is whether compelling circumstances 
existed that justified the Veteran going AWOL.  It is 
important to remember in this context that the reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself, and not how the adjudicator 
might have reacted.  As such, the Veteran's perspective must 
be considered.  

In this case, the Veteran has consistently provided testimony 
explaining how the traumatic incidents made him increasingly 
afraid of life on a ship.  The Veteran was clearly struggling 
with life at sea as evidenced by his decision to seek 
psychiatric counseling, as well as his talking to the ship 
chaplain.  Once he was on land, the Veteran was able to cope 
with his on-ship experiences adequately; however, his fear of 
on ship life re-emerged when he was ordered to go on a 10-day 
cruise.  He related that he went AWOL prior to this cruise, 
but eventually was able to compose himself enough to return 
in time to participate in this cruise.  However, he reported 
that this experience was so horrific to him that when it was 
over he was unable to fathom going on another trip to sea on 
the U.S.S. Independence.  

When he was ordered to go on another longer cruise, the 
Veteran found he could not cope with that reality.  As it was 
explained in the private psychiatric record, the threat of 
this longer trip to sea intensified the Veteran's psychiatric 
symptoms that were the result of his prior traumatic 
experiences.  The Veteran's desperation to avoid additional 
sea duty was plainly evident in the letter he wrote to his 
parents in January 1979.

Additionally, the VA examiner who reviewed the Veteran's case 
concluded that based on his age, cultural background, 
educational level, and judgmental maturity, the Veteran 
perceived compelling circumstances existed at the time he 
went AWOL that justified his decision to go AWOL.

The medical opinions both agree that compelling circumstances 
existed that warranted the Veteran going AWOL.  As such, this 
prong of the analysis has also been satisfied.  

The medical evidence that has been obtained shows that the 
Veteran's decision to go AWOL was motivated by an increase in 
psychiatric symptomatology that was the result of several 
traumatic events that occurred while in military service.  
The doctors who have reviewed the Veteran's case have 
concluded that these symptoms amount to compelling 
circumstances; and therefore the Board concludes the 
Veteran's character of discharge does not serve as a bar to 
VA benefits.

ORDER

The Veteran's discharge from service under other than 
honorable conditions is not a bar to VA benefits, and the 
appeal is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


